Citation Nr: 0720344	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1980 and from February 1981 to February 1984.  He also served 
on active duty for training (ACDUTRA) from June 16, 1984 to 
July 1, 1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 2006, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A left knee disorder, including arthritis, did not have 
its onset during active military service, did not manifest 
within one year of separation from active military service, 
and is not otherwise etiologically related to the veteran's 
active military service.

2.  The veteran's current right knee disorder, including 
arthritis, is the result of injuries sustained after 
separation from active military service, and did not have its 
onset during active military service, did not manifest within 
one year of separation from active military service, and is 
not otherwise etiologically related to the veteran's active 
military service.  

3.  The veteran does not have a service-connected disability 
of the back.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Entitlement to service connection for a right knee 
disorder as secondary to a back disability is precluded by 
law.  38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

4.  Entitlement to service connection for a left knee 
disorder as secondary to a right knee disability or as 
secondary to a back disability is precluded by law.  38 
C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
January 2005 and March 2006.  The January 2005 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in August 2005.  The veteran was informed of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  Although the 
veteran was not given VCAA notice as to establishing service 
connection on a secondary basis, no prejudice to the veteran 
can result.  As he has no service-connected disability, his 
claim for secondary service connection cannot be awarded as a 
matter of law.  See Sanders v. Nicholson, No. 06-7001, slip. 
op. at 14 (Fed. Cir. May 16, 2007).  The content and timing 
of the January notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The March 2006 letter provided the veteran notice as to 
assignment of disability ratings and effective dates.  
Although this notice was not provided prior to the initial 
adjudication by the RO, no prejudice to the veteran can 
result from this timing defect.  As the Board is denying his 
claims for service connection, any questions as to these 
downstream elements are moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  VA 
outpatient notes in May, October, and November 2004 report 
that the veteran had been denied disability benefits by the 
Social Security Administration (SSA).  VA's duty to assist 
does not extend to requesting such records where there is no 
indication, as in this case, that there are any SSA records 
relevant to the veteran's claims on appeal.  See 38 C.F.R. § 
3.159 (c)(1).  An appropriate VA examination of the veteran's 
right knee was conducted in August 2005.  

The veteran has not been afforded a VA examination of his 
left knee.  However, merely filing a claim for benefits is 
not enough to necessitate a medical examination.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or of diseases manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the record is absent for evidence of any 
inservice event, injury, or disease, regarding the veteran's 
left knee, evidence of a left knee disability manifesting 
during an applicable presumptive period, or competent 
evidence of an indication that a left knee disability or 
persistent or recurrent symptoms of a left knee disability 
may be associated with service or a service-connected 
disability.  Therefore, the Board declines to afford the 
veteran a medical examination of his left knee.  

Thus, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a). Active military, naval, or air service 
also includes any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal to the extent that 
the veteran claims that his right knee disorder is related to 
his period of ACDUTRA from June 16, 1984 to July 1, 1984.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In a claim filed in December 2004, the veteran contended that 
he fell during active service, causing injury to his back, 
which, he believed subsequently led to knee problems.  An 
August 2005 VA examination report recorded the veteran's 
assertion that he injured his right knee when he fell during 
active service as the result of stepping in a hole.  As shown 
by the August 2005 rating decision, January 2006 statement of 
the case, and February 2006 supplemental statement of the 
case, the RO considered direct, presumptive, and secondary 
theories of entitlement when deciding this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are absent for any evidence of 
complaints or treatment regarding the veteran's left knee and 
contain no reports regarding his right knee prior to June 20, 
1984.  A July 1982 notation records the veteran's complaint 
of back pain "after falling while running today", and that 
pain radiated in his leg.  His leg was wrapped and he was 
prescribed a heating pad.  Although service medical records 
do not indicate which leg was wrapped, the veteran testified 
during the September 2006 hearing that it was his right leg.  
Hearing transcript at 4.  No other mention is made of the 
veteran's back or leg in service medical records from the 
period of active duty ending in February 1984.  A medical 
examination was conducted on June 3, 1984, at the U.S. Army 
Reserve General Hospital in Memphis, Tennessee for the 
purpose of a waiver of facial hair shaving due to skin 
irritation.  This report indicated that the veteran's lower 
extremities were normal.  

A June 20, 1984 service medical record notation, from during 
a period of ACDUTRA, reports that the veteran complained that 
his right knee had locked up while running that morning.  He 
also reported that this was an old football injury incurred 
prior to entry into service.  He was wearing a knee brace.  
Upon physical examination the right knee was found to be 
stable, there was no point tenderness, swelling, or 
inflammation.  The veteran reported that he routinely ran 18 
to 20 miles per day and that his knee tended to be painful in 
the region of the kneecap.  The medical impression was 
chondromalacia or degenerative arthritis.  Also of record are 
two sworn statements by fellow servicemen, both dated in June 
1984.  M.T. stated that, while the veteran was doing push 
ups, he fell to the ground holding his knee.  He was helped 
up by other personnel and then did a few practice runs.  D.V. 
reported that he was following platoon runners when an 
officer directed him to a hill, where D.V. found the veteran 
lying on the pavement, breathing hard, and complaining that 
his knee had given out.  Both M.T. and D.V. stated that the 
veteran was wearing a knee brace during both events.  

In April 1986, the veteran underwent an arthrogram of his 
right knee.  The impression listed on a radiologic 
consultation report indicated that this showed evidence of 
either a peripheral tear or capsular detachment involving the 
medial meniscus.  

The next relevant medical evidence of record is a report of 
x-rays from November 1996, indicating that the veteran had 
complained of bilateral knee pain.  This report states that 
the bones and joint spaces were normal bilaterally and that 
there was no evidence of fracture, dislocation, or effusion, 
bilaterally.  January 2002 x-rays of the veteran's knees were 
negative, other than showing minimal medial compartment 
narrowing, bilaterally.  The stated impression was mild 
degenerative changes of both knees.  January 2003 x-rays of 
the veteran's knees were negative.  

Recent VA outpatient treatment notes contain complaints of 
soreness and stiffness of both knees.  In March 2004, the 
veteran complained of bilateral knee pain.  He was found to 
have abnormal range of motion with tenderness to palpation 
throughout the medial joint line of the right knee and pain 
with active and passive range of motion.  His right knee was 
stable to varus and valgus stress.  The most recent x-rays 
were reviewed and showed joint spaces within normal limits 
with minimal sclerosis in medial compartment with no 
osteophytes seen.  In April 2004, the veteran complained of 
pain of his knees.  He was observed to grimace in pain as he 
walked slowly.  Upon examination of his knees he was found to 
have no swelling, no tenderness, no limitation of motion, no 
effusion, and no deformity of the knee joints.  A magnetic 
resonance image (MRI) of the right knee showed no 
abnormalities.  There was some laxity of the left patella and 
some discomfort when the physician compressed the patella, 
bilaterally.  The physician provided an assessment of chronic 
bilateral knee pain of indeterminate etiology.  In October 
2004, the veteran was assessed with degenerative joint 
disease of the knees.  

In August 2005, the veteran underwent VA examination of his 
right knee.  The examiner indicated that the claims file was 
present and the examiner's specific mention of such events as 
an April 1986 arthrogram demonstrates that the claims file 
was thoroughly reviewed.  As indicated above, the veteran 
also provided this examiner with a history of injuries to his 
right knee.  He asserted that he had injured his knee when he 
stepped in a hole while running in July 1982 and that he 
injured his right knee and back twice post-service, once in 
1996 and once in 1999, both times as the result of falling 
off of roofs while working as a self-employed carpenter.  
According to the veteran, the 1999 injury left him unable to 
work.  He reported that he had not had any knee surgery, but 
that he had physical therapy during service in 1984.  

The examiner observed the veteran to have a great deal of 
difficulty standing from a sitting position.  He had a 
markedly antalgic gait and used a cane to take weight off of 
his right leg.  He was unable to walk on toes or heels, or 
return from a squat to standing position.  Physical 
examination showed no sign of synovitis of the right knee.  
There was marked effusion and a positive patellar compression 
test.  Marked tenderness was found in the medial tibial 
plateau, infrapatellar space, lateral aspect of the popliteal 
aspect; there was mild tenderness of the tibial tubercle.  
McMurray's test and anterior/posterior drawer sign were 
negative but the veteran had medial collateral ligament 
laxity.  Active range of motion measurements were essentially 
normal, as was sensory examination and tone, bulk, and 
strength, of both lower extremities.  

Diagnoses were provided of right knee arthralgia, ligamentous 
instability, particularly of the medial collateral ligament, 
status post right knee injury during service, diagnosis by 
arthrogram as possible meniscal tear, noting that separation 
examination was negative for right knee problems, and two 
injuries of his right knee in 1996 and 1999, the last 
rendering him unable to work.  

This examiner stated that in his medical opinion, the 
veteran's current right knee condition is due to injury 
sustained from two falls from a roof while working as a self-
employed carpenter, the second of which ended his work 
career.  

Both the veteran and his representative have offered their 
opinions as to the cause of the veteran's current 
symptomatology of his knees and as to the implication of 
treatment rendered in July 1982.  As these individuals have 
not demonstrated other than the medical knowledge of 
laypersons, their opinions regarding etiology and the medical 
reasons for treatment selection are not competent evidence.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent and probative evidence shows that 
the veteran did not suffer from residuals of a right knee 
injury during his period of active service ending in February 
1984.  Service medical records report only that he complained 
of back pain following his fall in July 1982; there is no 
report of a right knee injury.  It was not until August 2005 
that the veteran implied that a direct injury of his right 
knee occurred during service.  In the veteran's December 2004 
claim, he argued that his knee condition was the result of a 
changed gait resulting from an inservice back injury.  An 
August 2005 rating decision denied service connection for a 
low back disability; that decision was not appealed and 
became final.  In a May 2005 statement, he again argued that 
he injured his back while participating in a run during 
service and that his back pains had since affected the use of 
his legs resulting in swollen knees.  In his February 2006 
substantive appeal, his contention changed to "I injured my 
knees when I fell while running."  Given the history of the 
veteran's contentions, the contemporaneous service medical 
record notation of injuries sustained in July 1982 is more 
probative of than his diverse recollections more than two 
decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Therefore, the Board 
finds that there was no direct injury resulting in residual 
disability to the either of the veteran's knees during his 
active service, ending in February 1984.

Nor do the notations of the veteran's right knee "giving 
out" during his June 1984 period of ACDUTRA provide a basis 
for finding that his current right knee symptoms are related 
to that event, or for that matter, events prior to his 
ACDUTRA, including his reported preservice football injury.  
As indicated above, even where there has been an injury or 
disease during service, there must be evidence of a nexus 
between the inservice injury or disease and a current injury 
or disease.  While the veteran was treated during ACDUTRA 
because his right knee "gave out" on him, there is no 
evidence that this event is related to his current right knee 
disorder.  

A decade elapsed between the veteran's April 1986 right knee 
arthrogram and the next evidence of record of complaints of 
knee pain, in November 1996.  This long period of time 
without any evidence of complaint or treatment for a right 
knee disorder is highly probative that there was no 
continuity of symptomatology of a right knee disorder.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, since there is no evidence of arthritis of 
either knee within one year of separation from active duty in 
February 1984, the presumptive provisions of 38 C.F.R. § 
3.307 and § 3.309(a) are not for application.  

Even had there been evidence of a chronic right knee injury 
during service, service connection would be precluded because 
the preponderance of evidence of record shows that the 
veteran's current right knee disorder is clearly attributable 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  Indeed, 
the August 2005 VA examiner's medical opinion establishes 
that the veteran's current knee symptomatology is not related 
to his service, but rather, is the result injuries caused by 
his 1996 and 1999 falls from a roofs.  

That medical opinion is highly probative of the etiology of 
the veteran's current right knee disorder, and as it stands 
alone as competent evidence of etiology, is dispositive on 
this issue.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated that "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  In the instant 
case, the examiner indicated that he examined the veteran, 
reviewed the claims file, and obtained a history of relevant 
events from the veteran.  The veteran is competent to report 
that he hurt his right knee when he fell off a roof.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (holding that lay 
evidence is competent if it is limited to matters that the 
witness actually observed and is within the realm of the 
witness's personal knowledge).  Similarly, he is competent to 
report that he did not return to work after the 1999 injury.  
No evidence of record shows that the veteran lacks 
credibility as to his account of post service injuries, thus 
his account provides a firm basis underlying the August 2005 
examiner's opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Additionally, the examiner provided 
discussion of evidence in the claims file and reached a 
logical conclusion, i.e. that the career ending injury to the 
veteran's right knee in 1999 resulted in his current right 
knee disorder.  

As to the veteran's claim for service connection for a left 
knee disorder, service medical records contain no report of 
any complaints or treatment for his left knee.  Of record are 
orders from the Tennessee Army National Guard, dated in 
August 1987, showing that the veteran was discharged form the 
Army National Guard and as a Reserve of the Army, effective 
that same month.  The first evidence of any left knee 
symptoms is found nine years later, in the November 1996 x-
ray report showing "painful bilateral knees."  Because the 
record is absent for evidence of left knee injury or disease 
during service or for many years after separation from 
service, his claim for direct service connection for a left 
knee disorder must be denied.  

Finally, there is no basis for granting service connection 
for either a left knee or a right knee disability based on 
secondary service connection because the veteran has no 
service connected disabilities.  Therefore, the law, and not 
the evidence, is dispositive of claims for secondary service 
connection and such claims should be denied because of lack 
of legal merit or of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



